Citation Nr: 1437019	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to a permanent total disability rating because of the schedular disability rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969 and from January 1971 to February 1973.  He served in the Republic of Vietnam from September 1966 to November 1968 and from January 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a local Decision Review Officer hearing along with his March 2011 substantive appeal; however, in a June 2011 statement, he withdrew his request for a hearing.  The hearing request is thus deemed withdrawn.

The issues of 1) entitlement to an initial disability rating in excess of 30 percent for PTSD, 2) entitlement to a TDIU due to service-connected disability, and 
3) entitlement to a permanent total disability rating because of the 70 percent schedular disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by at least episodes of violence (including an arrest for battery), upsetting memories triggered by cues, nightmares, attempts to avoid thinking or talking about the trauma, detachment, a vague sense of foreshortened future, sleep impairment (two hours per night), irritability, anger, fluctuating concentration, hypervigilance, a startle response (including from helicopters, sirens, thunder, and fireworks), a dislike of visitors and phone calls, survivor's guilt, flashbacks, insomnia, depression, mood swings, anxiety, avoidance of people, lack of friends, refusal of intimate relations with his spouse, and obsessive behavior.

CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board notes that the grant of a 70 percent rating for PTSD does not preclude higher ratings on remand; rather, it reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as a still higher rating is not being denied by this decision, no discussion of VA's duties to notify and assist is required at this time.

The Veteran contends in his April 2010 notice of disagreement, his March 2011 substantive appeal, and his representative's July 2014 appellate brief that his PTSD warrants a higher rating based on his symptoms and Global Assessment of Functioning (GAF) scores.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently rated at 30 percent under DC 9411 for PTSD as of May 8, 2008, the date of his claim to reopen to service connection.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a GAF score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that an initial rating of at least 70 percent is warranted.

In a March 2009 VA examination report, the examiner found that the Veteran's PTSD was characterized by episodes of violence (including an arrest for battery), upsetting memories triggered by cues, nightmares, attempts to avoid thinking or talking about the trauma, detachment, a vague sense of foreshortened future, sleep impairment (two hours per night), irritability, anger, fluctuating concentration, hypervigilance, and a startle response.  The examiner assigned a GAF score of 62.

In addition, the Veteran has received VA treatment for his PTSD.  His treating VA clinician has expressed the level of severity of his PTSD with a GAF score of 50 in August 2010, October 2010, and February 2011.  A GAF score of 50 indicates serious symptoms or any serious impairment in social or occupational functioning.

In April 2010, the Veteran reported being nervous around noise from sirens and helicopters, disliking visitors and phone calls, feeling hypervigilant in public, and experiencing survivor's guilt.  In his March 2011 substantive appeal, the Veteran reported experiencing flashbacks, insomnia, hypervigilance, depression, mood swings, anxiety and fear of leaving his house and being around people and crowds, and obsessive compulsive disorder (OCD).

In a letter submitted in October 2008, the Veteran's spouse observed that he is on guard day and night, has nightmares and night sweats when he sleeps, gets highly irritated by the phone ringing because he associates calls with bad news, has no friends, refuses intimate relations, does not like going out of the house, sits with his back to a wall when in public, exhibits obsessive behavior (such as centering a glass on a coaster), and gets easily startled by helicopters, sirens, thunder, and fireworks.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD results in at least occupational and social impairment with deficiencies in most areas due to such symptoms as episodes of violence (including an arrest for battery), upsetting memories triggered by cues, nightmares, attempts to avoid thinking or talking about the trauma, detachment, a vague sense of foreshortened future, sleep impairment (two hours per night), irritability, anger, fluctuating concentration, hypervigilance, a startle response (including from helicopters, sirens, thunder, and fireworks), a dislike of visitors and phone calls, survivor's guilt, flashbacks, insomnia, depression, mood swings, anxiety, avoidance of people, lack of friends, refusal of intimate relations with his spouse, and obsessive behavior.  Because the Veteran's GAF scores from his VA treatment records reflect serious symptoms, and because his PTSD symptoms are consistent with occupational and social impairment with deficiencies in most areas, a 70 percent rating is warranted.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

REMAND

The Veteran reported in his March 2011 substantive appeal that his PTSD symptoms have increased and gotten worse over the last six years.  Moreover, his most recent examination for PTSD took place in March 2009.  Further, the most recent treatment records are dated February 2011.  As such, the evidence indicates that his PTSD may have increased in severity since the last examination, and VA is required to afford him a contemporaneous examination to assess its current nature, extent, and severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Remand of the issues of entitlement to a TDIU due to service-connected disability, and entitlement to a permanent total disability rating because of the 70 percent schedular disability rating for PTSD, is warranted because they are inextricably intertwined with the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received with respect to the issues of entitlement to an initial disability rating in excess of 70 percent for PTSD, entitlement to a TDIU, and entitlement to a permanent total disability rating because of the 70 percent schedular disability rating for PTSD, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records, including VA treatment records from the VA North Florida / South Georgia Veterans Health System, the Jacksonville, Florida VA Outpatient Clinic (VAOPC), and the Gainesville, Florida VA Medical Center (VAMC) from February 2011 to the present should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record, including from the VA North Florida / South Georgia Veterans Health System, the Jacksonville, Florida VAOPC, and the Gainesville, Florida VAMC.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.

When providing an opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD, the examiner should consider his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then readjudicate the issues of 1) entitlement to a disability rating in excess of 70 percent for PTSD, 
2) entitlement to a TDIU due to service-connected disability, and 3) entitlement to a permanent total disability rating because of the schedular disability rating for PTSD.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


